DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Page 4, line 28, the phrase ‘first web edge 20’ appears to be incorrect and should read ‘first web edge 220’
Appropriate correction is required.


Response to Arguments
3.	Applicant's arguments filed 5/17/21 have been fully considered but they are not persuasive. Applicant has amended the claims so that the preamble recites ‘a package’ of disposable absorbent articles in conjunction with the other features of the claims. Applicant argues the combination of Glaug and Cole fails to teach or suggest this feature of claim 1.  The examiner respectfully disagrees.  Cole teaches an absorbent product line where at least two packages have the same absorbency designation and different size designations.  Cole further teaches a package containing absorbent products comprising two or more size designations (Cole claim 30).  

.  



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glaug et al. United States Patent Application Publication 2013/0165886 in view of Cole et al. US Patent Application Publication 2005/0065492.  

As to claims 1 and 12, Glaug teaches an absorbent article 10 having a topsheet 44, a backsheet 48, and an absorbent core 50 between the topsheet and backsheet (Figures 1-4A).  The absorbent core 50 has a first longitudinal side edge and a second longitudinal side edge 135 (Figure 2; paragraph 0039), a first end edge 126 (Figure 6) connecting the first longitudinal side edge and the second longitudinal side edge 135 on one end of the absorbent core (Figures 2-6), a second end edge 137 connecting the first longitudinal side edge 135 and the second longitudinal side edge 135 on an opposing second end of the absorbent core 50 (Figures 2-6), wherein each of the first end edge 126 and the second end edge 137 comprise a first patterned portion, a second patterned portion, and a connecting portion, wherein each of the first patterned portion and second pattern portion comprise a plurality of inflection points 122, 124, 124a, 125, 126(Figures 5 and 6).

Glaug does not teach the inflection points are determined via the k-curvature analysis test method.  However, Glaug teaches the general concept of an absorbent core having inflection points on the first and second edges as claimed.  Therefore, since Glaug has 

Glaug teaches the absorbent article in various sizes (paragraphs 0029, 0042), but does not teach the proving a package of disposable absorbent articles in various sizes.  Cole teaches an absorbent product line in a variety of sizes cores for the benefit of allowing the user to select a product based on the users expected absorbency needs.  The absorbent products of Cole have a product size and absorbency level provided to satisfy the user’s fit and absorbency requirements (paragraph 0012).  Cole shows the articles have longer and shorter absorbent core sizes and are packaged and identified according to the user’s desired size and absorbency level (Figure 1; paragraphs 0013-0015, and 0021).  Cole further teaches a package containing absorbent products comprising two or more size designations (Cole claim 30).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Glaug with packages of absorbent articles having different lengths/sizes and disposed in the same package or different packages for the benefits taught in Cole. 
As to claim 2, Glaug teaches the first patterned portion and second patterned portion of the first end edge comprises a first number of inflection points 122, 126, wherein the first patterned portion and second patterned portion 124 of the second end edge 137 comprises a second number of inflection point, wherein the first number and the second number are equal - where Glaug teaches a longitudinally protruding portion such as 126 
As to claim 5, Glaug teaches each of the absorbent cores comprises a first pattern distance corresponding to the first end edge 126 and a second pattern distance corresponding to the second end edge 137, wherein the first pattern distance is equal to the second pattern distance- where Glaug teaches a longitudinally protruding portion 
As to claims 8-11, 13, and 14, Glaug teaches the present invention substantially as claimed.  Glaug does not teach the claimed widths.  However, Glaug teaches a width of the arm and leg portions protruding from the absorbent core (Figures 2-6).  Glaug teaches various embodiments where the arm, leg, and protruding terminal portions by be in the first or second or both ends of the absorbent article (paragraphs 0007, 0008, 0010, and 0041).  Therefore, it would have been obvious and within the level of one of ordinary skill in the art at the time the invention was originally filed to modify the absorbent of Glaug with the claimed widths according to the desired use of the . 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781